Court of Appeals, State of Michigan

                                             ORDER
                                                                             Stephen L. Borrello
People of MI v Rufus Rudie Thomas                                              Presiding Judge

Docket No.   337760                                                          Michael J. Kelly

LC No.       16-005511 -01-FC                                                Mark T. Boonstra
                                                                               Judges


               The Court orders that the motion for reconsideration is GRANTED, and this Court's
opinion issued July 26, 2018 is hereby VACA TED. A new opinion is attached to this order.




                         tru    pv . ntcr d and   rtifi i.:d b. Jcr me   . ZLmmcr Jr.   hi   r   lcrk. on




                                AUG   3 0 2018
                                      Dat